Opinion by
Dallinger, J.
A sample of the merchandise was admitted in evidence. The plaintiffs offered in evidence the testimony of two witnesses, one of whom testified that the articles in question are used at carnivals and picnics throughout the country, to hang up in the back of automobiles, and that he had never seen them used by children. The second witness for the plaintiffs testified that he sells such articles throughout the metropolitan area at wholesale and that he sells to carnival and concession supply outfits. He further testified that it is a decorative article, used in an automobile, as an attachment to a cane, which is given away at concessions, at carnivals, or in weighing machines; and that he had never seen them used by children. Plaintiffs also called as a witness the United States examiner who testified that the articles are not plated or colored with gold lacquer, and that he is at present classifying such articles as manu*398factures of metal, not plated, in compliance with instructions in T. D. 50155. He also testified that the articles in question are not plated or colored with a gold lacquer, and that they were classified prior to the/promulgation of said T. D. 50155. On the record presented the ducks in question were held dutiable at 45 percent under paragraph 397 as claimed.